Citation Nr: 1023367	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-12 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post bilateral exostectomy of the great toes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1977 to October 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The record also shows that a January 2009 rating decision 
denied the Veteran's claims for service connection for a 
bilateral knee disorder and for degenerative disc disease of 
the lumbar spine as well as for an increased disability 
rating for hepatitis C.  The Veteran did file a notice of 
disagreement, and a statement of the case was issued in July 
2009.  However, he did not submit a substantive appeal for 
those issues. See 38 C.F.R. § 20.202.  Accordingly, the 
issues of entitlement to service connection for a bilateral 
knee disorder and for degenerative disc disease of the lumbar 
spine as well as for an increased disability rating for 
hepatitis C no longer remain in appellate status, and no 
further consideration is required.

The Board also observes that the Veteran originally requested 
a personal hearing in conjunction with the appeal.  However, 
in a January 2008 statement, he withdrew his request for a 
hearing, and therefore, a hearing is no longer necessary.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's post bilateral exostectomy of the great 
toes is primarily manifested by pain.  

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for post bilateral exostectomy of the great toes have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5277 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A.             § 5103(a); 38 C.F.R. § 
3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claim for an 
increased disability rating in November 2006, and a notice 
letter was sent to him in March 2007 prior to the initial 
decision in July 2007, as well as in January 2009.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The notice letters notified 
him that, to substantiate a claim for increased compensation, 
the evidence must show that his service-connected disability 
had gotten worse.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The notice also provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing  his entitlement to increased 
compensation.  Specifically, the Veteran was informed in the 
March 2007 letter of types of evidence that might show such a 
worsening, including statements from a doctor containing the 
physical and clinical findings; results of laboratory tests 
or x-rays; the dates of examinations and tests; and, 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner 
the disability had become worse.  The March 2007 and January 
2009 letters also listed examples of evidence, which included 
information about on-going treatment, Social Security 
Administration determinations, statements from employers, and 
lay statements from people who have witnessed how the 
disability symptoms affect him.  In addition, the January 
2009 letter provided the Veteran with the rating criteria set 
forth under Diagnostic Code 5277.

The March 2007 and January 2009 letters further informed the 
Veteran that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration.  The Veteran was also notified as to the 
assignment of effective dates.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2007 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2007 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the March 2007 stated 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  His records have also 
been obtained from the Social Security Administration (SSA).  
There is no indication that there are any outstanding records 
pertinent to the Veteran's claim.

In addition, the Veteran was afforded a VA examination in 
June 2007 in connection with his claim for an increased 
evaluation.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).   The Board finds that the VA examination 
obtained in this case is adequate, as the report was based on 
a review of the claims file and all pertinent evidence of 
record as well as on a physical examination and provides the 
medical information needed to address the rating criteria 
relevant to this issue.

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disability since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95.  Thus, there is adequate medical evidence of record to 
make a determination in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

The Board concludes that the Veteran was provided the 
opportunity to meaningfully participate in the adjudication 
of his claim and did in fact participate.  Washington v. 
Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this appeal.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the 'present level' of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the 'present level' of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown,       8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  Pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are relevant considerations for 
determination of joint disabilities.  38 C.F.R. § 4.45. 
Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.           38 C.F.R. § 4.14.  Both the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided. Id.; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In this case, the Veteran's service-connected post bilateral 
exostectomy of the great toes is currently assigned a 10 
percent disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5277.  Rating by analogy is appropriate 
where an unlisted condition is encountered, with evaluation 
rendered in accordance with the criteria for a listed closely 
related condition which approximates the anatomical 
localization, symptomatology and functional impairment.  38 
C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 2 Vet. 
App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  When an unlisted disease, injury, or residual is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows.  The first two digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved.  The 
last two digits will be "99" for all unlisted conditions. 
38 C.F.R. §§ 4.20, 4.27 (2009).  

Diagnostic Code 5277 provides that bilateral weak foot is a 
symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness.  The underlying 
condition should be rated, but the minimum evaluation is 10 
percent for bilateral weak foot.  
 
In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
10 percent for post bilateral exostectomy of the great toes.  
VA treatment records reveal that the Veteran has complained 
of pain in his great toes and show diagnoses of 
onychomycosis.  

The June 2007 VA examiner reviewed the claims file and 
observed that the Veteran had surgery in 1978, which 
consisted of a great toe bilateral excision.  The Veteran 
indicated that his disability had increased since its onset, 
and it was noted that that he had bone spurs, pain, and 
swelling in both great toes.  The Veteran also reported 
having stiffness and weakness, but there was no swelling, 
redness, heat, fatigability, lack of endurance, limitation of 
walking, or flare-ups of foot joint disease.  There was also 
fungi growth on both great toes.  The Veteran indicated that 
he was not currently receiving treatment.  A physical 
examination did reveal objective evidence of painful motion 
and tenderness when the great toes were flexed and examined, 
but there was no objective evidence of swelling, instability, 
weakness, abnormal weight bearing, malunion or nonunion of 
the tarsal or metatarsal bones, or muscle atrophy of the 
foot.  The examiner did indicate that there was a thickened 
yellow nails on the great toes.  The Veteran was also found 
to have a normal gait.  The examiner diagnosed him with 
residuals of bilateral great toe exostectomy and 
onychomycosis of bilateral great toes and commented that 
there no significant occupational effects and only mild 
effects on his chores and shopping and a moderate effect on 
exercise.  The examiner did not identify any other problems 
with daily activities.  

Under Diagnostic Code 5277, the minimum disability rating for 
bilateral weak foot is 10 percent.  Although the Veteran does 
not have a diagnosis of weak foot, the July 2007 VA examiner 
noted that the Veteran experienced pain and tenderness when 
flexing his great toes, and therefore, a 10 percent 
disability rating has been assigned.  However, there are no 
other symptoms associated with weak foot that would warrant a 
disability rating in excess of 10 percent.  Indeed, there is 
no evidence of atrophy of the musculature or disturbed 
circulation, and despite the Veteran's reports of weakness, 
the June 2007 VA examiner indicated that there was no 
objective evidence.  Therefore, the Veteran's claim for an 
increased disability rating must be denied under Diagnostic 
Code 5277.     

In making the above determination, the Board has considered 
the provisions of       38 C.F.R. §§ 4.40, 4.45 and the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the United States Court of Appeals for Veterans Claims (the 
Court) has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Nevertheless, even if 
applicable, the Board finds that the currently assigned 10 
percent disability rating has taken into account the 
Veteran's complaints of pain with flexion.  Moreover, the 
June 2007 VA examination did not reveal any evidence of 
weakness, fatigability, or lack of endurance.  Therefore, the 
Board finds that the Veteran's complaints do not, when viewed 
in conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.

The Board has also considered other potentially applicable 
Diagnostic Codes, but finds no basis for awarding a rating in 
excess of the 10 percent disability rating currently assigned 
for the Veteran's disability.  The VA examination and records 
do not contain any findings related to pes cavus, Morton's 
disease, hallux rigidus, hallux valgus, claw foot, 
hammertoes, or malunion or nonunion of tarsal or metatarsal 
bones.  Nor has the Veteran asserted that he has any such 
symptoms or disorders.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5278- 5283.  Accordingly, those diagnostic codes are 
not for application in this case.

The Board has also considered Diagnostic Code 5284, which 
pertains to other foot injuries.  Under that diagnostic code, 
a 10 percent disability rating is assigned for a moderate 
foot injury, and a 20 percent disability rating is warranted 
for a moderately severe foot injury.  A 30 percent disability 
rating is contemplated when the foot injury is severe, and 
the note below states that a 40 percent disability rating is 
warranted for actual loss of use of the foot.  In this case, 
the evidence does not show that the Veteran has a moderately 
severe foot injury.  Although the Veteran reports having pain 
and weakness in his toes, he has a normal gait and has 
retained significant function of the feet.  Indeed, the July 
2007 VA examination did not reveal objective evidence of 
swelling, instability, weakness, abnormal weight bearing, 
malunion or nonunion of the tarsal or metatarsal bones, or 
muscle atrophy of the foot.  The examiner commented that 
there was no limitation to walking, and there were only mild 
effects on his chores and shopping and a moderate effect on 
exercise.  Therefore, the Veteran's disability does not 
warrant a rating in excess of 10 percent under Diagnostic 
Code 5284.  

Finally, the Board acknowledges that the Veteran has a 
diagnosis of onychomycosis.  The Veteran's disability was 
previously rated as noncompensable under Diagnostic Code 
7813, which directs that the disability be rated under 
Diagnostic Code 7806, pertaining to dermatitis or eczema.  
However, in order to warrant the next higher 30 percent, the 
evidence must show that 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; that other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly during the last 12 
month period.  There is simply no medical evidence of record 
showing that the Veteran meets such criteria.  In addition, 
Diagnostic Code 7806 provides that dermatitis or eczema may 
be rated as disfigurement of the head, face, or neck under 
Diagnostic Code 7800 or as scars under Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805.  However, Diagnostic Code 7800 is 
not applicable in this case, as the Veteran's onychomycosis 
is located on his great toes and does not involve his head, 
face, or neck.  In addition, the disease does not affect 
areas exceeding 12 or 144 square inches or cause any 
instability of the skin, and as such, a higher or separate 
evaluation is not warranted under Diagnostic Codes 7801, 
7802, and 7803.  A 10 percent disability evaluation is 
warranted for superficial, painful scars under Diagnostic 
Code 7804, but as previously discussed, the Veteran's pain is 
already contemplated under Diagnostic Code 5277.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  A 10 percent disability 
evaluation is the maximum rating available under Diagnostic 
Code 7804, and thus, a higher or separate evaluation cannot 
be assigned under that diagnostic code.  Lastly, Diagnostic 
Code 7805 indicates that the disorder should be rated on 
limitation of function of the affected part.  However, as 
previously discussed, the current 10 percent disability 
evaluation contemplates the Veteran's pain in his great toes, 
and there is no other limitation of function warranting an 
increased evaluation.  Based on the foregoing, the Board 
finds that the Veteran is not entitled to a higher or 
separate evaluation for his onychomycosis under Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, 7805, and 7806.  

In summary, the Board finds that the disability rating of 10 
percent for the Veteran's service-connected post bilateral 
exostectomy of the great toes is appropriate and that the 
preponderance of the evidence is against the assignment of a 
higher rating for the entirety of this appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of 
the evidence is against this claim, it must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111, 
115 (2008), the Court held that the determination of whether 
a Veteran is entitled to an extra-schedular rating under 38 
C.F.R. § 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then his disability picture is contemplated by the rating 
schedule.   Id.   The Board notes that there is no evidence 
of record that the Veteran's disability warrants a rating 
higher than 10 percent on an extraschedular basis.  38 C.F.R.            
§ 3.321(b) (2009).  The evidence does not reflect that the 
Veteran's service-connected disability has necessitated any 
frequent periods of hospitalization or caused marked 
interference with employment.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
post bilateral exostectomy of the great toes under the 
provisions of  38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun, supra.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for post bilateral exostectomy of the great toes is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


